Citation Nr: 1048060	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a chronic skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1958 to 
February 1962.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which, in pertinent part, denied entitlement 
to service connection a chronic skin disability.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2007.  A transcript of the hearing is associated with the 
claim file.

In October 2008 and January 2010 the Board remanded the Veteran's 
claim for additional development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a chronic 
skin disability.

The January 2010 Board remand require that the Veteran be 
scheduled for a new VA examination to determine the nature and 
etiology of his claimed skin disability.

The January 2010 Board remand noted that VA and private treatment 
records show that the Veteran has been treated for a skin 
condition and that a previous, November 2008 VA examination 
report, failed to note such treatment and, accordingly was an 
inadequate examination.  


In February 2010 the Veteran was sent a letter notifying him that 
he was to appear at a VA examination on March 4, 2010, at a VA 
Medical Center (VAMC) in Cheyenne, Wyoming.  The letter was sent 
to the Veteran's home at 8109 Bonnie Brae Loop, Cheyenne, WY 
82009-1506 but was returned as undeliverable.  

A July 6, 2010, letter from the AMC to the Veteran notes that "a 
VAMC" has been asked to scheduled the Veteran for an examination 
and that the VAMC will notify him of the time and place of the 
examination.  

A July 6, 2010, document from the VAMC in Cheyenne, Wyoming, 
indicates that the Veteran failed to report for his March 2010 
examination.  

In a September 2010 Supplemental Statement of the Case, the RO 
denied the Veteran's claim on the basis that he had failed to 
report for March 10, 2010 and August 18, 2010 examinations at the 
Cheyenne VAMC.  

A November 2010 letter from the Veteran to the RO in Cheyenne, 
Wyoming, notes that he did not receive any notice of either 
examination and that he is more than willing to report for an 
examination.  

A November 2010 submission from the Veteran's representative 
notes that the Veteran received information from the Cheyenne, 
Wyoming, VAMC that they could not perform his examination because 
his wife is an employee of the facility.  He was advised to 
notify the AMC that the Cheyenne, VAMC cannot do the VA 
examination and that the Denver, Colorado VAMC should be 
requested by the AMC to perform the examination.  

Given the fact that the March 11, 2010, document from the AMC 
indicates that the letter notifying the Veteran of his March 2010 
VA examination was returned as undeliverable and there is no 
letter from the VAMC in Cheyenne, Wyoming, notifying the Veteran 
of the time and place of his August 2010 VA examination of 
record, VA must schedule the Veteran for a VA examination at the 
Denver VAMC.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(noting that where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an appropriate medical professional at the 
Denver VAMC to determine the nature and 
etiology of his claimed chronic skin 
disability.  All indicated tests and studies 
should be performed.  

The examiner is to provide an opinion as to 
whether it is at least as likely as not that 
any identified skin condition had its onset 
during, or is otherwise related to, the 
Veteran's active service.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must 
specifically consider and comment on the 
September 2008 private treatment records 
containing a clinical diagnosis of urticarial 
rash and all in-service treatment for a skin 
condition.  A rationale for all medical 
opinions must be provided.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated with application of all 
appropriate laws and regulations.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

